Case 1:19-cv-00769-JRS-DLP Document 1 Filed 02/21/19 Page 1 of 5 PageID #: 1



                         IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION


  BRADLEY PRATER, on Behalf of               )
  Himself and All Others Similarly Situated, )            Class & Collective Action
                                             )

                                                  )
          vs.                                     )       CAUSE NO. 1:19-cv-769
                                                  )
  WEBER TRUCKING COMPANY, INC.                    )
  and JEFF WEBER,                                 )
                                                  )
                          Defendants.             )


                               COMPLAINT FOR DAMAGES

          This is a proposed collective action brought on behalf of all former and current

  truck drivers of Defendants (“the Collective Class”) against Defendants, Weber Trucking

  Company, Inc. ("WTC") and Jeff Weber.

                                            I. Parties

          1.      Each member of the Collective Class is or was a truck driver of WTC at

  all times relevant to this action.

          2.      Plaintiff is a resident of Cicero, Indiana.

          3.      Defendant, WTC, is an incorporated business that operates a facility in

  Zionsville, Indiana.

          4.      Mr. Weber is one of the officer of WTC.

          5.      Mr. Weber is one of the owner of WTC.

          6.      Mr. Weber is at least partially responsible for determining how the

  employees of WTC are paid.




                                            Page 1 of 5
Case 1:19-cv-00769-JRS-DLP Document 1 Filed 02/21/19 Page 2 of 5 PageID #: 2



                                 II. Jurisdiction and Venue

          7.     This court has jurisdiction to hear this claim pursuant to 28 U.S.C. §1331,

  in that the claim arises under the laws of the United States. Specifically, Plaintiff and the

  Class bring this action to enforce their rights under the FLSA, as allowed by 29 U.S.C.

  §216.

          8.     Venue in the Southern District of Indiana, Indianapolis Division, is

  appropriate by virtue of Defendants doing business in this District.

                               III.   Class Action Allegations

          9.     Plaintiff brings this case as a collective action pursuant to 29 U.S.C.

  §216(b) on behalf of a class consisting of all similarly situated persons who are or were

  employed as truck drivers of WTC (“the Collective Class”).

          10.    The members of the Collective Class were paid by the load.

          11.    The members of the Collective Class were paid on a weekly basis.

          12.    Defendant failed to pay the members of the Collective Class all of the

  overtime hours that they worked.

          13.    While the members of the Collective Class were paid overtime hours for

  work beyond 40 hours in a workweek, the members of the Collective Class were not paid

  overtime wages for all hours that they worked each workweek. Rather, Defendants

  would deduct time from the hours that the Collective Class members worked each week.

          14.    Defendants willfully failed to pay members of the Collective Class for all

  overtime hours worked.




                                          Page 2 of 5
Case 1:19-cv-00769-JRS-DLP Document 1 Filed 02/21/19 Page 3 of 5 PageID #: 3



         15.     Plaintiff knows of no difficulty that will be encountered in the

  management of this litigation that would preclude its maintenance as a collective action.

  The names, contact information, and relevant documentation of members of the classes

  should be in the business records of WTC. Notice may be provided to members of the

  classes or their personal representatives via first class mail and e-mail addresses using

  techniques and a form of notice similar to those customarily used in class actions.

                                 IV.     Factual Allegations

         16.     Plaintiff began employment with WTC in July 2013.

         17.     Plaintiff was a truck driver for WTC.

         18.     Plaintiff was paid by the load.

         19.     Plaintiff was paid weekly.

         20.     Plaintiff was paid overtime hours.

         21.     Plaintiff was/ not paid overtime wages for all hours worked over 40 hours

  in a workweek.

         22.     Defendants deducted time from Plaintiff’s hours worked.

         23.     Defendants willfully failed to pay Plaintiff certain overtime wages.

                              Count I - Collective Action
                        Failure to Properly Pay Overtime Wages
                       Pursuant to the FLSA, 29 U.S.C. §201 et. seq.

         24.     Plaintiff incorporates paragraphs 1 through 23 by reference herein.

         25.     Plaintiff and the members of the Collective Class are or were employees

  of WTC pursuant to the FLSA.

         26.     WTC is an employer pursuant to the FLSA.




                                          Page 3 of 5
Case 1:19-cv-00769-JRS-DLP Document 1 Filed 02/21/19 Page 4 of 5 PageID #: 4



          27.   Plaintiff and the members of the Collective Class are covered employees

  pursuant to enterprise coverage under the FLSA.

          28.   WTC had gross revenues of at least $500,000.00 for the 2015 calendar

  year.

          29.   WTC had gross revenues of at least $500,000.00 for the 2016 calendar

  year.

          30.   WTC had gross revenues of at least $500,000.00 for the 2017 calendar

  year.

          31.   WTC had gross revenues of at least $500,000.00 for the 2018 calendar

  year.

          32.   Mr. Weber is an employer pursuant to the FLSA.

          33.   Plaintiff and the members of the Collective Class have been damaged by

  Defendants' violations of the FLSA.

          WHEREFORE, Plaintiff prays that the Court:

          A.    Enter an award for Plaintiffs and the members of the Collective Class for

  the overtime wages owed to them during the course of their employment with Defendants

  with interest as permitted by the FLSA.

          B.    Enter an award for liquidated damages with interest as permitted by the

  FLSA.

          C.    Enter an order awarding Plaintiffs and the members of the Collective

  Class all reasonable attorney fees and expenses incurred in pursuing this claim as

  permitted by the FLSA.




                                        Page 4 of 5
Case 1:19-cv-00769-JRS-DLP Document 1 Filed 02/21/19 Page 5 of 5 PageID #: 5



        D.    Enter an award for such other relief as may be just and appropriate.

                                            Respectfully submitted,

                                            WELDY LAW

                                           /s/Ronald E. Weldy
                                           Ronald E. Weldy, #22571-49
                                    Proposed Classes & Collective Action Counsel



  Weldy Law
  8383 Craig Street
  Suite 330
  Indianapolis, IN 46250
  Tel: (317) 842-6600
  Fax: (317) 288-4013
  E-mail: weldy@weldylegal.com




                                      Page 5 of 5
